Citation Nr: 1525058	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-35 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Whether the Appellant is entitled to recognition as the surviving spouse of the Veteran for the purpose Department of Veterans Affairs (VA) death benefits



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from November 1970 to November 1972, with subsequent service in the National Guard from July 1977 to September 2002.  He died in April 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Appellant contends that she is the surviving spouse of the Veteran.  Although she admits that they were separated and living apart when he died (she also indicated that they resided together in one document), she asserts that this was because he was abusive to her and used alcohol.  She maintains that an interlocutory judgment of dissolution was granted, but never finalized and no divorce papers were filed with the court.  Thus, she maintains that they were not legally divorced, had been married for 29 years, and only lived apart due to his abuse.  She is not remarried.  

The law provides that VA death benefits may be paid to a surviving spouse who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 C.F.R. §3.54 (2014).  The Appellant satisfies this criteria, but she must also have been the spouse of the Veteran at the time of the his death and have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse, and, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran, and after September 19, 1962, lived with another person of the opposite sex and held herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50 (2014).  

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b) (2014).  

In support of the Appellant's claim are February 2002 VA outpatient psychiatric records of the Veteran in which he reportedly expressed wanting to violently attack her boyfriend and that he had violated a protective order she had against him on two occasions, according to his brother.  Against the Appellant's claim are repeated reports by the Veteran that he had divorced the Appellant in 1999, as last noted on the Certificate of Death, which indicated that his marital status was divorced.  

In this case, there is no certified copy or certified abstract of final decree of divorce or annulment.  The Board finds that prior to considering whether the Appellant may be considered to have been married to the Veteran despite their lack of cohabitation prior to his death, it must be determined if they were indeed divorced, as maintained by the Veteran prior to his death.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate court entity such as the county clerk for the appropriate county in Kentucky and request that a search for all forms, pleadings and records, including any interlocutory judgment, with regard to 1999 (or any other time) divorce proceedings between the Veteran and the Appellant.  All documents obtained as a result of this action should be associated with the claims file.

2.  If there is no record of a valid divorce, provide notice to the Appellant in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) regarding the requirement for continuous cohabitation.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




